 


114 HR 2287 RH: National Credit Union Administration Budget Transparency Act
U.S. House of Representatives
2016-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 678
114th CONGRESS 2d Session 
H. R. 2287
[Report No. 114–868] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Mulvaney (for himself and Ms. Sinema) introduced the following bill; which was referred to the Committee on Financial Services 
 

December 12, 2016
Additional sponsors: Mr. Sherman, Mr. Stivers, Mr. Posey, Mr. Neugebauer, Mr. Luetkemeyer, Mr. Fitzpatrick, Mr. Royce, Mr. Pittenger, Mr. Emmer of Minnesota, Mr. Barr, Mr. David Scott of Georgia, Mrs. Bustos, Mr. Rothfus, Mr. Chabot, Mr. Rouzer, Mr. Jones, Mr. Ashford, Ms. Jenkins of Kansas, Mr. Ross, Mr. Rigell, Mr. Johnson of Ohio, Mr. Fincher, Mr. Hultgren, Mr. Graves of Missouri, Mr. Williams, Mr. McHenry, Mr. Duncan of South Carolina, Mr. Hudson, Mr. Meadows, Mr. McKinley, Mr. Rush, and Mr. Young of Alaska


December 12, 2016
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To require the National Credit Union Administration to hold public hearings and receive comments from the public on its budget, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Credit Union Administration Budget Transparency Act. 2.Budget transparency for the NCUASection 209(b) of the Federal Credit Union Act (12 U.S.C. 1789) is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; (2)by inserting before paragraph (2), as so redesignated, the following: 
 
(1)on an annual basis and prior to the submission of the detailed business-type budget required under paragraph (2)— (A)make publicly available and cause to be printed in the Federal Register a draft of such detailed business-type budget; and 
(B)hold a public hearing, with public notice provided of such hearing, wherein the public can submit comments on the draft of such detailed business-type budget;; and (3)in paragraph (2), as so redesignated— 
(A)by inserting detailed after submit a; and (B)by inserting , and where such budget shall address any comments submitted by the public pursuant to paragraph (1)(B) after Control Act. 
 

December 12, 2016
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
